The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/096,617 by SZE et al. for “SYSTEM AND METHOD FOR TRANSMISSION OF DATA FROM A WIRELESS MOBILE DEVICE OVER A MULTIPATH WIRELESS ROUTER”, filed on 11/12/2020. 
Claims 1-20 are now pending. The independent claims are 1 and 19-20.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falchuk et al. (US20090279483A1), hereinafter FALCHUK, in view of Padhye et al. (US20100027419A1), hereinafter PADHYE.

Regarding claim 1, FALCHUK teaches A computer system for networked communications, the computer system comprising: (FALCHUK, Fig. 1, paragraphs 58-59, teach a computer system for networked communications.) 
a computer implemented network router linked to a mobile device and configured to connect to a plurality of networks using associated network connections, (FALCHUK, see Fig. 2, which is reproduced below for convenience:

    PNG
    media_image1.png
    595
    818
    media_image1.png
    Greyscale

Paragraphs 25-27, Fig. 2 above, teach a system for data communication across a plurality of communication links (i.e. multiple radios and multiple WWANs) to and from a vehicle (i.e. high occupancy vehicle 14), involving at least one mobile device on the vehicle (i.e. passenger/mobile device 18)). Furthermore, paragraph 28 teaches a WWANC 44 linked to mobile device 18 and configured to connect to a plurality of networks such as NSP network 10 and base stations 24.)
wherein the computer implemented network router accesses iteratively real time or near real time performance data for the plurality of networks, (FALCHUK, Fig. 2, paragraphs 29-30, teach HOVC 16 and bandwidth controller 22 to continuously access base stations 24 to control bandwidth reserved for HOVs 14 traversing in near-real time.)
and based on this performance data determines a network communication performance profile, (FALCHUK, Fig. 3, paragraphs 35-38, teach determining a passenger profile based on route information, network traffic statistics data, levels of bandwidth, etc. Furthermore, paragraphs 39-41 teach a re-adjustment by the WWANC 44 to ensure that a particular passenger's network traffic to and from the vehicle uses the appropriate radio networks 24 and reflects the business situation.) and based on this performance profile splits information to be communicated into multiple data streams and controls the transfer of such multiple data streams via their associated network connections and networks; (FALCHUK, Fig. 2, paragraphs 47, 52, teach load balancing in overlapped coverage areas among multiple types of wireless networks, and further teaches filtering and directing connections via one or more particular networks.)
wherein the performance data is accessed iteratively to update the performance profile successively, (FALCHUK, Fig. 3, paragraphs 45-46, teach controlling the bandwidth allocation for HOVs 14 in BSs 24 along and during the routes in real time (i.e. iteratively updating the performance profile successively).)
and the computer implemented network router is further configured to vary selective communication across the network connections based on updates to the performance profile. (FALCHUK, Fig. 3, paragraphs 45-49, teach adjusting bandwidth across the network connections based on changes to passenger mobile device profile such as location.) 
FALCHUK does not does describe the WWANC 44 as a router.
PADHYE in the same field of endeavor teaches a router (PADHEY, paragraph 83 teaches a router configured to perform the functions as described by Fig. 5A, steps 524, 526, paragraph 59, wherein it is taught that receiving data for transmission across a wireless communication link, wherein the data is coded (i.e. transformed) and across identified communication paths of one or more bonded communications links. Furthermore, Fig. 3, paragraphs 50-51, teach delivering the data packets based on communication paths and depending on transmission time, capacity, queue, and/or delay (i.e. one or more of communication requirements, jurisdiction rules, data communication characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure the WWANC as a network router.  The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 2, FALCHUK in view of PADHYE teaches the computer system of claim 1, wherein at least one network of the plurality of networks is a wireless network, and at least one of the associated network connections is a wireless network connection. (FALCHUK, Fig. 2, paragraph 28, teach at least one network as a wireless network having an associated wireless link.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure at least one network of the plurality of networks is a wireless network, and at least one of the associated network connections is a wireless network connection.  The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 3, FALCHUK in view of PADHYE teaches the computer system of claim 1, wherein the computer implemented network router bonds a plurality of network connections based on the performance profile so as to improve, for the communication of the information, data through-put, error resiliency, and robustness. (PADHYE, Fig. 5A, steps 524, 526, paragraph 59, teach receiving data for transmission across a wireless communication link, wherein the data is coded (i.e. transformed) and across identified communication paths of one or more bonded communications links. Furthermore, Fig. 3, paragraphs 50-51, teach delivering the data packets based on communication paths and depending on transmission time, capacity, queue, and/or delay (i.e. one or more of communication requirements, jurisdiction rules, data communication characteristics).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure the network router to bond a plurality of network connections based on the performance profile so as to improve, for the communication of the information, data through-put, error resiliency, and robustness. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 4, FALCHUK in view of PADHYE teaches the computer system of claim 2, wherein the information includes of audio or video data, and the computer system improves wireless network transfer conditions for audio or video data using the mobile device. (FALCHUK, paragraph 35, teach improving audio or video data using the mobile devices.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure the information as including of audio or video data, and the computer system improves wireless network transfer conditions for audio or video data using the mobile device. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 5, FALCHUK in view of PADHYE teaches the computer system of claim 2, wherein the computer implemented network router is a wireless router that defines a plurality of wireless transfer channels for carrying the data streams, wherein each wireless transfer channel is operated independently of the other wireless transfer channels. (FALCHUK, Fig. 2, paragraphs 47, 52, teach load balancing in overlapped coverage areas among multiple types of wireless networks, and further teaches filtering and directing connections via one or more particular networks. Furthermore, Fig. 3, paragraphs 35-38, teach determining a passenger profile based on route information, network traffic statistics data, levels of bandwidth, etc. Furthermore, paragraphs 39-41 teach a re-adjustment by the WWANC 44 to ensure that a particular passenger's network traffic to and from the vehicle uses the appropriate radio networks 24 and reflects the business situation.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to define a plurality of wireless transfer channels for carrying the data streams, wherein each wireless transfer channel is operated independently of the other wireless transfer channels. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 6, FALCHUK in view of PADHYE teaches the computer system of claim 5, wherein the wireless router encodes the information into the plurality of wireless transfer channels, and selectively varies an encoding rate for each of the plurality of the wireless transfer channels based on the then current performance profile. (PADHYE, Fig. 5A, steps 524, 526, paragraph 59, teach receiving data for transmission across a wireless communication link, wherein the data is coded (i.e. transformed) and across identified communication paths of one or more bonded communications links. Furthermore, Fig. 3, paragraphs 50-51, teach delivering the data packets based on communication paths and depending on transmission time, capacity, queue, and/or delay (i.e. one or more of communication requirements, jurisdiction rules, data communication characteristics).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to encode the information into the plurality of wireless transfer channels, and selectively varies an encoding rate for each of the plurality of the wireless transfer channels based on the then current performance profile. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 7, FALCHUK in view of PADHYE teaches the computer system of claim 3, wherein the computer implemented network router collects performance data for each of the network connections and also optionally overall performance data for the bonded network connections, and transfers such performance data to an encoding device via a wired or wireless connection in order to improve an overall data communication rate provided by the computer system. (PADHYE, Fig. 5A, steps 524, 526, paragraph 59, teach receiving data for transmission across a wireless communication link, wherein the data is coded (i.e. transformed) and across identified communication paths of one or more bonded communications links. Furthermore, Fig. 3, paragraphs 50-51, teach delivering the data packets based on communication paths and depending on transmission time, capacity, queue, and/or delay (i.e. one or more of communication requirements, jurisdiction rules, data communication characteristics).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to collect performance data for each of the network connections and also optionally overall performance data for the bonded network connections, and transfers such performance data to an encoding device via a wired or wireless connection in order to improve an overall data communication rate provided by the computer system. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 8, FALCHUK in view of PADHYE teaches the computer system of claim 1, wherein the networks include at least one Wi-Fi network. (FALCHUK, paragraph 47, teach the networks including at least one WiFi network.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure the networks as including at least one Wi-Fi network. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 9, FALCHUK in view of PADHYE teaches the computer system of claim 5, wherein the wireless router automatically finds and connects to available wireless networks in the vicinity of the mobile device for use of such wireless networks as the wireless transfer channels of the plurality of wireless transfer channels. (FALCHUK, Fig. 2, paragraphs 47, 52, teach load balancing in overlapped coverage areas among multiple types of wireless networks, and further teaches filtering and directing connections via one or more particular networks. Furthermore, Fig. 3, paragraphs 35-38, teach determining a passenger profile based on route information, network traffic statistics data, levels of bandwidth, etc. Furthermore, paragraphs 39-41 teach a re-adjustment by the WWANC 44 to ensure that a particular passenger's network traffic to and from the vehicle uses the appropriate radio networks 24 and reflects the business situation.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure the wireless router as automatically finding and connects to available wireless networks in the vicinity of the mobile device for use of such wireless networks as the wireless transfer channels of the plurality of wireless transfer channels. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 10, FALCHUK in view of PADHYE teaches the computer system of claim 5, wherein the wireless router is implemented at a location and provides improved quality of service to one or more mobile devices within an area in a vicinity of the location. (FALCHUK, Fig. 2, paragraphs 24-25, teach providing better service quality within coverage.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to implement at a location and provides improved quality of service to one or more mobile devices within an area in a vicinity of the location. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 11, FALCHUK in view of PADHYE teaches the computer system of claim 5, wherein the wireless router is implemented proximate to the mobile device, and provides a solution for improving performance of transfer of information over wireless networks from the mobile device. (FALCHUK, Fig. 2, paragraphs 47, 52, teach load balancing in overlapped coverage areas among multiple types of wireless networks, and further teaches filtering and directing connections via one or more particular networks. Furthermore, Fig. 3, paragraphs 35-38, teach determining a passenger profile based on route information, network traffic statistics data, levels of bandwidth, etc. Furthermore, paragraphs 39-41 teach a re-adjustment by the WWANC 44 to ensure that a particular passenger's network traffic to and from the vehicle uses the appropriate radio networks 24 and reflects the business situation.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to implement proximate to the mobile device, and provides a solution for improving performance of transfer of information over wireless networks from the mobile device. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 12, FALCHUK in view of PADHYE teaches the computer system of claim 5, wherein the wireless router is configured to enable sharing of wireless network resources across a plurality of mobile devices by permitting one or more first devices or boss devices to request available wireless network resources from one or more second devices or laborer devices, and access such available wireless network resources of the laborer devices, on a temporary basis, in order to improve wireless network connectivity performance at the boss device(s) in connection with an information communication request. (FALCHUK, paragraph 47 teach utilizing hotspot as a choice of network.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to enable sharing of wireless network resources across a plurality of mobile devices by permitting one or more first devices or boss devices to request available wireless network resources from one or more second devices or laborer devices, and access such available wireless network resources of the laborer devices, on a temporary basis, in order to improve wireless network connectivity performance at the boss device(s) in connection with an information communication request. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 13, FALCHUK in view of PADHYE teaches the computer system of claim 12, wherein each mobile device executes a mobile computing component, which when executed, manages the sharing of wireless network resources between the laborer device(s) and the boss device(s). (FALCHUK, paragraph 29 teaches software application that runs on mobile device 18.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to execute a mobile computing component, which when executed, manages the sharing of wireless network resources between the laborer device(s) and the boss device(s). The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 14, FALCHUK in view of PADHYE teaches the computer system of claim 12, wherein the mobile computing component enables a user of a laborer device to select one or more preferences pertaining to the sharing of their mobile device's wireless network resources. (FALCHUK, paragraph 47 teach utilizing hotspot as a choice of network.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to enable a user of a laborer device to select one or more preferences pertaining to the sharing of their mobile device's wireless network resources. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 15, FALCHUK in view of PADHYE teaches the computer system of claim 14, wherein the mobile computing component enables the user of the laborer device to select their preferences dynamically, including based on a real time or near real time requests associated with a proximate boss device or boss devices. (FALCHUK, paragraph 29 teaches software application that runs on mobile device 18.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to enable the user of the laborer device to select their preferences dynamically, including based on a real time or near real time requests associated with a proximate boss device or boss devices. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 16, FALCHUK in view of PADHYE teaches the computer system of claim 1, wherein computer system includes a network connected server computer, wherein the server computer is linked to one or more applications or services, and the computer implemented network router is configured to act as a proxy for connecting the mobile device to the server computer and thereby to its applications or services, and wherein the network router improves network communications as between the computer implemented network router and the server computer. (Falchuk, paragraphs 50-51, 60, teaching one or more servers: note, it was well known at the time of the invention that a server includes a processor and computer readable memory).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure server computer as linked to one or more applications or services, and the computer implemented network router is configured to act as a proxy for connecting the mobile device to the server computer and thereby to its applications or services, and wherein the network router improves network communications as between the computer implemented network router and the server computer. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 17, FALCHUK in view of PADHYE teaches the computer system of claim 5, wherein the wireless router is configured to generate the performance profile in part based on cost considerations associated with the wireless networks, using one or more cost minimization rules. (FALCHUK, paragraph 53 teach bandwidth requirement configured to be met based on additional cost rules.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to generate the performance profile in part based on cost considerations associated with the wireless networks, using one or more cost minimization rules. The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 18, FALCHUK in view of PADHYE teaches the computer system of claim 5, wherein the wireless router is configured to generate the performance profile based on performance of the wireless networks relative to one or more transfer requirements based on one or more attributes of the information. (FALCHUK, Fig. 2, paragraphs 47, 52, teach load balancing in overlapped coverage areas among multiple types of wireless networks, and further teaches filtering and directing connections via one or more particular networks. Furthermore, Fig. 3, paragraphs 35-38, teach determining a passenger profile based on route information, network traffic statistics data, levels of bandwidth, etc. Furthermore, paragraphs 39-41 teach a re-adjustment by the WWANC 44 to ensure that a particular passenger's network traffic to and from the vehicle uses the appropriate radio networks 24 and reflects the business situation.)

Regarding claim 19, FALCHUK teaches A method for networked communications, the method comprising: linking a computer implemented network router to a mobile device, connecting, by the computer implemented network router, to a plurality of networks using associated network connections; (FALCHUK, see Fig. 2, which is reproduced below for convenience and illustrates a system/method for performing the claimed functions:

    PNG
    media_image1.png
    595
    818
    media_image1.png
    Greyscale

Paragraphs 25-27, Fig. 2 above, teach a system for data communication across a plurality of communication links (i.e. multiple radios and multiple WWANs) to and from a vehicle (i.e. high occupancy vehicle 14), involving at least one mobile device on the vehicle (i.e. passenger/mobile device 18)). Furthermore, paragraph 28 teaches a WWANC 44 linked to mobile device 18 and configured to connect to a plurality of networks such as NSP network 10 and base stations 24.)
iteratively accessing real time or near real time performance data for the plurality of networks, (FALCHUK, Fig. 2, paragraphs 29-30, teach HOVC 16 and bandwidth controller 22 to continuously access base stations 24 to control bandwidth reserved for HOVs 14 traversing in near-real time.)
and based on this performance data determining a network communication performance profile that is updated successively; (FALCHUK, Fig. 3, paragraphs 35-38, teach determining a passenger profile based on route information, network traffic statistics data, levels of bandwidth, etc. Furthermore, paragraphs 39-41 teach a re-adjustment by the WWANC 44 to ensure that a particular passenger's network traffic to and from the vehicle uses the appropriate radio networks 24 and reflects the business situation.) based on this performance profile, splitting information to be communicated into multiple data streams; (FALCHUK, Fig. 2, paragraphs 47, 52, teach load balancing in overlapped coverage areas among multiple types of wireless networks, and further teaches filtering and directing connections via one or more particular networks.) controlling the transfer of such multiple data streams via their associated network connections and networks; (FALCHUK, Fig. 3, paragraphs 45-46, teach controlling the bandwidth allocation for HOVs 14 in BSs 24 along and during the routes in real time (i.e. iteratively updating the performance profile successively).) and varying selective communication across the network connections based on updates to the performance profile. (FALCHUK, Fig. 3, paragraphs 45-49, teach adjusting bandwidth across the network connections based on changes to passenger mobile device profile such as location.)
FALCHUK does not does describe the WWANC 44 as a router.
PADHYE in the same field of endeavor teaches a router (PADHEY, paragraph 83 teaches a router configured to perform the functions as described by Fig. 5A, steps 524, 526, paragraph 59, wherein it is taught that receiving data for transmission across a wireless communication link, wherein the data is coded (i.e. transformed) and across identified communication paths of one or more bonded communications links. Furthermore, Fig. 3, paragraphs 50-51, teach delivering the data packets based on communication paths and depending on transmission time, capacity, queue, and/or delay (i.e. one or more of communication requirements, jurisdiction rules, data communication characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure the WWANC as a network router.  The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).

Regarding claim 20, FALCHUK teaches A non-transitory computer readable medium, storing machine interpretable instruction sets, which when executed by a computer processor, cause the computer processor to perform method for networked communications, the method comprising: (FALCHUK, Fig. 1, paragraphs 58-59, teach a non-transitory computer readable medium comprising a processor for networked communications.)
linking a computer implemented network router to a mobile device, connecting, by the computer implemented network router, to a plurality of networks using associated network connections; (FALCHUK, see Fig. 2, which is reproduced below for convenience:

    PNG
    media_image1.png
    595
    818
    media_image1.png
    Greyscale

Paragraphs 25-27, Fig. 2 above, teach a system for data communication across a plurality of communication links (i.e. multiple radios and multiple WWANs) to and from a vehicle (i.e. high occupancy vehicle 14), involving at least one mobile device on the vehicle (i.e. passenger/mobile device 18)). Furthermore, paragraph 28 teaches a WWANC 44 linked to mobile device 18 and configured to connect to a plurality of networks such as NSP network 10 and base stations 24.)
iteratively accessing real time or near real time performance data for the plurality of networks, (FALCHUK, Fig. 2, paragraphs 29-30, teach HOVC 16 and bandwidth controller 22 to continuously access base stations 24 to control bandwidth reserved for HOVs 14 traversing in near-real time.)
and based on this performance data determining a network communication performance profile that is updated successively; (FALCHUK, Fig. 3, paragraphs 35-38, teach determining a passenger profile based on route information, network traffic statistics data, levels of bandwidth, etc. Furthermore, paragraphs 39-41 teach a re-adjustment by the WWANC 44 to ensure that a particular passenger's network traffic to and from the vehicle uses the appropriate radio networks 24 and reflects the business situation.)
based on this performance profile, splitting information to be communicated into multiple data streams; (FALCHUK, Fig. 2, paragraphs 47, 52, teach load balancing in overlapped coverage areas among multiple types of wireless networks, and further teaches filtering and directing connections via one or more particular networks.) controlling the transfer of such multiple data streams via their associated network connections and networks; and varying selective communication across the network connections based on updates to the performance profile. (FALCHUK, Fig. 3, paragraphs 45-46, teach controlling the bandwidth allocation for HOVs 14 in BSs 24 along and during the routes in real time (i.e. iteratively updating the performance profile successively).)
and the computer implemented network router is further configured to vary selective communication across the network connections based on updates to the performance profile. (FALCHUK, Fig. 3, paragraphs 45-49, teach adjusting bandwidth across the network connections based on changes to passenger mobile device profile such as location.) 
FALCHUK does not does describe the WWANC 44 as a router.
PADHYE in the same field of endeavor teaches a router (PADHEY, paragraph 83 teaches a router configured to perform the functions as described by Fig. 5A, steps 524, 526, paragraph 59, wherein it is taught that receiving data for transmission across a wireless communication link, wherein the data is coded (i.e. transformed) and across identified communication paths of one or more bonded communications links. Furthermore, Fig. 3, paragraphs 50-51, teach delivering the data packets based on communication paths and depending on transmission time, capacity, queue, and/or delay (i.e. one or more of communication requirements, jurisdiction rules, data communication characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PADHYE with the teachings of FALCHUK to configure the WWANC as a network router.  The motivation would be to select the most robust communication paths having optimum capacity (PADHYE, paragraph 40).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Furthermore, SAAVEDRA (US20140040442A1) is directed to improving network communication performance between client sites at a distance from one another such that would usually require long haul network communication using network bonding/aggregation (see abstract). For example, see Fig. 3, paragraph 83, network aggregation engine 11 for handling segmentation in a manner that avoids fragmentations of aggregated communication traffic received through client network connections. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412